Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION

                                           No. 04-14-00484-CV

                 IN RE CAPITOL COUNTY MUTUAL FIRE INSURANCE CO.

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: August 20, 2014

PETITION FOR WRIT OF MANDAMUS DISMISSED AS MOOT

           Relator Capitol County Mutual Fire Insurance Co. filed this petition for writ of mandamus

on July 8, 2014. Relator has now filed an unopposed motion seeking dismissal of the petition for

writ of mandamus. According to relator’s motion, the parties have reached an agreement in the

underlying cause which has rendered the issues raised in the mandamus petition moot. We,

therefore, grant relator’s motion and dismiss the petition for writ of mandamus as moot.


                                                       PER CURIAM




1
  This proceeding arises out of Cause No. 2013-CI-14402, styled Albertha Stiff v. Capitol County Mutual Fire
Insurance Co., pending in the 150th Judicial District Court, Bexar County, Texas, the Honorable David A. Canales
presiding.